     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 1 of 20 Page ID #:317




 1    BLAKELEY LLP
      Scott E. Blakeley (Bar No. 141418)
 2    SEB@blakeleyllp.com
 3    Sean Lowe (Bar No. 295653)
      SLowe@BlakeleyLLP.com
 4    18500 Von Karman Ave, Suite 530
 5    Irvine, California 92612
      Telephone: (949) 260-0611
 6
      Fax: (949) 260-0613
 7
      Attorneys for Plaintiff
 8    Sherrill Furniture Company
 9
                          UNITED STATES DISTRICT COURT
10
11                      CENTRAL DISTRICT OF CALIFORNIA

12
      SHERRILL FURNITURE COMPANY,                 Case No. 2:20-cv-06801 SVW (JEMx)
13
                  Plaintiff,
14                                                DISCOVERY MATTER
      v.
15
      HERBERT D. BUTTERCUP L.P. d/b/a             STIPULATED PROTECTIVE
16    HD BUTTERCUP,
                                                  ORDER
17                Defendant.
18
19
20
21
22
23
24
25
26
27
28


                                   STIPULATED PROTECTIVE ORDER
                                               -1-
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 2 of 20 Page ID #:318




 1     1.   INTRODUCTION
 2
         1.1 PURPOSES AND LIMITATIONS
 3
            Discovery in this action is likely to involve production of confidential,
 4
      proprietary, or private information for which special protection from public
 5
 6    disclosure and from use for any purpose other than prosecuting this litigation may

 7    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

 8    enter the following Stipulated Protective Order. The parties acknowledge that this
 9    Order does not confer blanket protections on all disclosures or responses to
10    discovery and that the protection it affords from public disclosure and use extends
11    only to the limited information or items that are entitled to confidential treatment
12    under the applicable legal principles. The parties further acknowledge, as set forth
13    in Section 11.3, below, that this Stipulated Protective Order does not entitle them to
14    file confidential information under seal; Civil Local Rule 79-5 sets forth the
15    procedures that must be followed and the standards that will be applied when a party
16    seeks permission from the court to file material under seal.
17
         1.2 GOOD CAUSE STATEMENT
18
19          This action is likely to involve customer and pricing lists and other valuable

20    research, development, commercial, financial, technical and/or proprietary
21    information for which special protection from public disclosure and from use for any
22    purpose other than prosecution of this action is warranted. Such confidential and
23    proprietary materials and information consist of, among other things, confidential
24    business or financial information, information regarding confidential business
25    practices, or other confidential research, development, or commercial information
26    (including information implicating privacy rights of third parties), information
27    otherwise generally unavailable to the public, or which may be privileged or
28    otherwise protected from disclosure under state or federal statutes, court rules, case

                                   STIPULATED PROTECTIVE ORDER
                                               -2-
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 3 of 20 Page ID #:319




 1    decisions, or common law. Accordingly, to expedite the flow of information, to
 2    facilitate the prompt resolution of disputes over confidentiality of discovery
 3    materials, to adequately protect information the parties are entitled to keep
 4    confidential, to ensure that the parties are permitted reasonable necessary uses of
 5    such material in preparation for and in the conduct of trial, to address their handling
 6    at the end of the litigation, and serve the ends of justice, a protective order for such
 7    information is justified in this matter. It is the intent of the parties that information
 8
      will not be designated as confidential for tactical reasons and that nothing be so
 9
      designated without a good faith belief that it has been maintained in a confidential,
10
      non-public manner, and there is good cause why it should not be part of the public
11
      record of this case.
12
       2.   DEFINITIONS
13
                a. Action: Sherrill Furniture Company v. Herbert D. Buttercup, L.P.,
14
                   Case No.: 2:20-cv-06801 SVW (JEMx).
15
                b. Challenging Party: a Party or Non-Party that challenges the designation
16
                   of information or items under this Order.
17
18              c. “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES

19                 ONLY” Information or Items: information (regardless of how it is

20                 generated, stored or maintained) or tangible things that qualify for
21                 protection under Federal Rule of Civil Procedure 26(c), and as specified
22                 above in the Good Cause Statement.
23              d. Counsel: Outside Counsel of Record and House Counsel (as well as
24                 their support staff).
25              e. Designating Party: a Party or Non-Party that designates information or
26                 items that it produces in disclosures or in responses to discovery as
27                 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES
28                 ONLY”.

                                    STIPULATED PROTECTIVE ORDER
                                                -3-
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 4 of 20 Page ID #:320




 1             f. Disclosure or Discovery Material: all items or information, regardless
 2                of the medium or manner in which it is generated, stored, or maintained
 3                (including, among other things, testimony, transcripts, and tangible
 4                things), that are produced or generated in disclosures or responses to
 5                discovery in this matter.
 6             g. Expert: a person with specialized knowledge or experience in a matter
 7                pertinent to the litigation who has been retained by a Party or its counsel
 8
                  to serve as an expert witness or as a consultant in this Action.
 9
               h. House Counsel: attorneys who are employees of a party to this Action.
10
                  House Counsel does not include Outside Counsel of Record or any
11
                  other outside counsel.
12
               i. Non-Party: any natural person, partnership, corporation, association, or
13
                  other legal entity not named as a Party to this action.
14
               j. Outside Counsel of Record: attorneys who are not employees of a party
15
                  to this Action but are retained to represent or advise a party to this
16
                  Action and have appeared in this Action on behalf of that party or are
17
18                affiliated with a law firm which has appeared on behalf of that party,

19                and includes support staff.

20             k. Party: any party to this Action, including all of its officers, directors,
21                employees, consultants, retained experts, mock jurors, and Outside
22                Counsel of Record (and their support staffs).
23             l. Producing Party: a Party or Non-Party that produces Disclosure or
24                Discovery Material in this Action.
25             m. Professional Vendors: persons or entities that provide litigation support
26                services (e.g., photocopying, videotaping, translating, preparing
27                exhibits or demonstrations, and organizing, storing, or retrieving data
28                in any form or medium) and their employees and subcontractors.

                                   STIPULATED PROTECTIVE ORDER
                                               -4-
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 5 of 20 Page ID #:321




 1              n. Protected Material: any Disclosure or Discovery Material that is
 2                 designated    as     “CONFIDENTIAL”              or   “CONFIDENTIAL   –
 3                 ATTORNEYS’ EYES ONLY”.
 4              o. Receiving Party: a Party that receives Disclosure or Discovery Material
 5                 from a Producing Party.
 6     3.   SCOPE
 7          The protections conferred by this Stipulation and Order cover not only
 8
      Protected Material (as defined above), but also (1) any information copied or
 9
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
10
      compilations of Protected Material; and (3) any testimony, conversations, or
11
      presentations by Parties or their Counsel that might reveal Protected Material.
12
            Any use of Protected Material at trial shall be governed by the orders of the
13
      trial judge. This Order does not govern the use of Protected Material at trial.
14
       4.   DURATION
15
            Once a case proceeds to trial, all of the information that was designated as
16
      confidential or maintained pursuant to this protective order becomes public and will
17
18    be presumptively available to all members of the public, including the press, unless

19    compelling reasons supported by specific factual findings to proceed otherwise are

20    made to the trial judge in advance of the trial. See Kamakana v. City and County of
21    Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
22    showing for sealing documents produced in discovery from “compelling reasons”
23    standard when merits-related documents are part of court record). Accordingly, the
24    terms of this protective order do not extend beyond the commencement of the trial
25    in the Action and the Designating Party should seek an appropriate court order for
26    handling Protected Material at trial.
27
28


                                      STIPULATED PROTECTIVE ORDER
                                                  -5-
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 6 of 20 Page ID #:322




 1     5.   DESIGNATING PROTECTED MATERIAL
 2
         5.1 Exercise of Restraint and Care in Designating Material for Protection.
 3
            Each Party or Non-Party that designates information or items for protection
 4
      under this Order must take care to limit any such designation to specific material
 5
 6    that qualifies under the appropriate standards. The Designating Party must designate

 7    for protection only those parts of material, documents, items, or oral or written

 8    communications that qualify, e.g., by indicating which lines on a page contain
 9    Confidential Information, so that other portions of the material, documents, items,
10    or communications for which protection is not warranted are not swept unjustifiably
11    within the ambit of this Order.
12          Mass, indiscriminate, or routinized designations are prohibited. Designations
13    that are shown to be clearly unjustified or that have been made for an improper
14    purpose (e.g., to unnecessarily encumber the case development process or to impose
15    unnecessary expenses and burdens on other parties) may expose the Designating
16    Party to sanctions.
17          If it comes to a Designating Party’s attention that information or items that it
18    designated for protection do not qualify for protection, that Designating Party must
19    promptly notify all other Parties that it is withdrawing the inapplicable designation.
20
         5.2 Manner and Timing of Designations.
21
22          Except as otherwise provided in this Order (see, e.g., second paragraph of
23    section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
24    Material that qualifies for protection under this Order must be clearly so designated
25    before the material is disclosed or produced.
26          Designation in conformity with this Order requires:
27             a. for information in documentary form (e.g., paper or electronic
28    documents, but excluding transcripts of depositions or other pretrial or trial

                                   STIPULATED PROTECTIVE ORDER
                                               -6-
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 7 of 20 Page ID #:323




 1    proceedings), that the Producing Party affix at a minimum, the legend
 2    “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
 3    (hereinafter “CONFIDENTIAL legend”), to each page that contains protected
 4    material. If only a portion or portions of the material on a page qualifies for
 5    protection, the Producing Party also must clearly identify the protected portion(s)
 6    (e.g., by making appropriate markings in the margins).
 7          A Party or Non-Party that makes original documents available for inspection
 8
      need not designate them for protection until after the inspecting Party has indicated
 9
      which documents it would like copied and produced. During the inspection and
10
      before the designation, all of the material made available for inspection shall be
11
      deemed “CONFIDENTIAL” or, if requested by the Designating Party,
12
      “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. After the inspecting Party has
13
      identified the documents it wants copied and produced, the Producing Party must
14
      determine which documents, or portions thereof, qualify for protection under this
15
      Order. Then, before producing the specified documents, the Producing Party must
16
      affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
17
18    If only a portion or portions of the material on a page qualifies for protection, the

19    Producing Party also must clearly identify the protected portion(s) (e.g., by making

20    appropriate markings in the margins).
21             b. for testimony given in depositions that the Designating Party identify
22    the Disclosure or Discovery Material on the record, before the close of the deposition
23    all protected testimony.
24             c. for information produced in some form other than documentary and for
25    any other tangible items, that the Producing Party affix in a prominent place on the
26    exterior of the container or containers in which the information is stored the legend
27    “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If
28


                                   STIPULATED PROTECTIVE ORDER
                                               -7-
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 8 of 20 Page ID #:324




 1    only a portion or portions of the information warrants protection, the Producing
 2    Party, to the extent practicable, shall identify the protected portion(s).
 3              d. Counsel for the parties shall make reasonable efforts to prevent
 4    unauthorized or inadvertent disclosure of Protected Material. Counsel shall maintain
 5    the originals of the forms signed by persons acknowledging their obligations under
 6    this Order for a period of three years after the termination of the case.
 7
         5.3 Inadvertent Failures to Designate.
 8
 9          If corrected within 45 days, an inadvertent failure to designate qualified
10    information or items does not, standing alone, waive the Designating Party’s right
11    to secure protection under this Order for such material. Upon correction of a
12    designation within 45 days, the Receiving Party must make reasonable efforts to
13    assure that the material is treated in accordance with the provisions of this Order. No
14    party shall be found to have violated this Order for failing to maintain the
15    confidentiality of a document during a time when that document has not been
16    designated Protected Material, even where the failure to so designate was inadvertent
17    and where the document is subsequently designated Protected Material.
18
            5.4 Inadvertent Production.
19
20          Inadvertent or mistaken production of documents subject to work-product
21    immunity, the attorney-client privilege, or other legal privilege protecting
22    information from discovery, shall not constitute a waiver of the immunity or
23    privilege, provided that the Designating Party shall notify the Receiving Party in
24    writing of the discovery of the inadvertent or mistaken disclosure. Upon receipt of
25    such written notice, the receiving party must promptly return, sequester, or destroy
26    the specified information and any copies it has; must not use or disclose the
27    information; and must take reasonable steps to retrieve the information if the party
28    disclosed it before being notified.

                                    STIPULATED PROTECTIVE ORDER
                                                -8-
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 9 of 20 Page ID #:325




 1     6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
         6.1 Timing of Challenges.
 3
            Any Party or Non-Party may challenge a designation of confidentiality at any
 4
      time that is consistent with the Court’s Scheduling Order. All such challenges shall
 5
 6    be made in good faith. Unless a prompt challenge to a Designating Party’s

 7    confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

 8    unnecessary economic burdens, or a significant disruption or delay of the litigation,
 9    a Party does not waive its right to challenge a confidentiality designation by electing
10    not to mount a challenge promptly after the original designation is disclosed.
11       6.2 Meet and Confer.
12
            The Challenging Party shall initiate the dispute resolution process under Local
13
      Rule 37-1 et seq. The parties shall attempt to resolve each challenge in good faith
14
      and must begin the process by conferring directly (in voice to voice dialogue; other
15
      forms of communication are not sufficient) within 14 days of the date of service of
16
      notice. In conferring, the challenging party must explain the basis for its belief that
17
18    the designation was not proper and must give the Designating Party an opportunity

19    to review the designated document, to reconsider the designation, and, if no change

20    in designation is offered, to explain the basis for the designation.
21       6.3 Burden on Designating Party
22
            If the Parties cannot resolve a challenge without court intervention, the
23
      Designating Party shall prepare a joint stipulation under Local Rule 37.1 et seq. and
24
      serve it on the Challenging Party within 21 days of the initial notice of challenge or
25
      within 14 days of the parties agreeing that the meet and confer process will not
26
      resolve their dispute, whichever is earlier. Each such joint stipulation must be
27
      accompanied by a competent declaration affirming that the Designating Party has
28


                                    STIPULATED PROTECTIVE ORDER
                                                -9-
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 10 of 20 Page ID #:326




 1    complied with the meet and confer requirements imposed in the preceding
 2    paragraph. Failure by the Designating Party to serve such a joint stipulation,
 3    including the required declaration within 21 days (or 14 days, if applicable), shall
 4    automatically waive the confidentiality designation for each challenged designation.
 5    In addition, the Challenging Party may file a motion challenging a confidentiality
 6    designation at any time if there is good cause for doing so, including a challenge to
 7    the designation of a deposition transcript or any portions thereof.
 8
             The burden of persuasion in any such challenge proceeding shall be on the
 9
      Designating Party. Frivolous challenges, and those made for an improper purpose
10
      (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
11
      expose the Challenging Party to sanctions. Unless the Designating Party has waived
12
      or withdrawn the confidentiality designation, all parties shall continue to afford the
13
      material in question the level of protection to which it is entitled under the
14
      Designating Party’s designation until the Court rules on the challenge.
15
16       6.4 De-Designated Material
17           Any Protected Material from which the Designating Party has removed the
18    designation following review or from which the Court has removed the designation
19    pursuant to this Section 6, shall not thereafter be subject to this Order or any of its
20
      requirements, unless it should thereafter be determined by the Court that the basis
21
      for the de-designation was the result of wrongful conduct by the challenging Party
22
      or a third party.
23
        7.   ACCESS TO AND USE OF PROTECTED MATERIAL
24
25       7.1 Basic Principles.

26           A Receiving Party may use Protected Material that is disclosed or produced
27    by another Party or by a Non-Party in connection with this Action only for
28    prosecuting, defending, or attempting to settle this Action. Such Protected Material

                                    STIPULATED PROTECTIVE ORDER
                                                - 10 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 11 of 20 Page ID #:327




 1    may be disclosed only to the categories of persons and under the conditions
 2    described in this Order. When the Action has been terminated, a Receiving Party
 3    must comply with the provisions of section 12 below (FINAL DISPOSITION).
 4    Protected Material must be stored and maintained by a Receiving Party at a location
 5    and in a secure manner that ensures that access is limited to the persons authorized
 6    under this Order.
 7
         7.2 Disclosure of “CONFIDENTIAL” Information or Items.
 8
 9         a.   Unless otherwise ordered by the court or permitted in writing by the
10              Designating Party, a Receiving Party may disclose any information or item
11              designated   “CONFIDENTIAL”              (but   not   “CONFIDENTIAL     –
12              ATTORNEY’S EYES ONLY”) only to:
13                    i. the Receiving Party’s Outside Counsel of Record in this Action,
14                        as well as employees of said Outside Counsel of Record to whom
15                        it is reasonably necessary to disclose the information for this
16                        Action; the officers, directors, and employees (including House
17                        Counsel) of the Receiving Party to whom disclosure is
18                        reasonably necessary for this Action;
19                   ii. Experts (as defined in this Order) of the Receiving Party to whom
20
                          disclosure is reasonably necessary for this Action and who have
21
                          signed the “Acknowledgment and Agreement to Be Bound”
22
                          (Exhibit A);
23
                     iii. the court and its personnel;
24
                     iv. court reporters and their staff;
25
                      v. professional jury or trial consultants, mock jurors, and
26
                          Professional Vendors to whom disclosure is reasonably
27
28


                                   STIPULATED PROTECTIVE ORDER
                                               - 11 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 12 of 20 Page ID #:328




 1                      necessary for this Action and who have signed the
 2                      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3                  vi. the author or recipient of a document containing the information
 4                      or a custodian or other person who otherwise possessed or knew
 5                      the information;
 6                  vii. during their depositions, witnesses ,and attorneys for witnesses,
 7                      in the Action to whom disclosure is reasonably necessary
 8
                        provided: (1) the deposing party requests that the witness sign
 9
                        the form attached as Exhibit A hereto; and (2) they will not be
10
                        permitted to keep any confidential information unless they sign
11
                        the “Acknowledgment and Agreement to Be Bound” (Exhibit
12
                        A), unless otherwise agreed by the Designating Party or ordered
13
                        by the court. Pages of transcribed deposition testimony or
14
                        exhibits to depositions that reveal Protected Material may be
15
                        separately bound by the court reporter and may not be disclosed
16
                        to anyone except as permitted under this Stipulated Protective
17
18                      Order; and

19                 viii. any mediator or settlement officer, and their supporting

20                      personnel, mutually agreed upon by any of the parties engaged
21                      in settlement discussions.
22       b. Access to Confidential Information designated as “CONFIDENTIAL -
23          ATTORNEYS’ EYES ONLY,” and any copies thereof, and any information
24          obtained from inspecting such Confidential Information and notes made
25          therefrom, and shall be limited to the following persons:
26                   i. Receiving Party’s Outside Counsel of Record in this Action, and
27                      their non-lawyer support personnel. Such support personnel
28                      include, but are not limited to, clerical and administrative

                                  STIPULATED PROTECTIVE ORDER
                                              - 12 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 13 of 20 Page ID #:329




 1                      workers, paralegals and other persons employed or retained by
 2                      counsel who may assist counsel in providing litigation support,
 3                      provided that any such support personnel not regularly employed
 4                      by   counsel    of      record   also    must   have   signed   the
 5                      “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 6                      All such support personnel shall comply with all other
 7                      requirements set forth herein. Persons providing investigative
 8
                        services or substantive input to a party under no circumstances
 9
                        shall be deemed support personnel.
10
                     ii. Independent personnel retained or consulted by outside counsel
11
                        for the parties to furnish consulting, investigative, technical or
12
                        other consulting or expert services or to give expert testimony
13
                        who have signed the “Acknowledgment and Agreement to Be
14
                        Bound” (Exhibit A).
15
                    iii. The Court, jury, court personnel, court reporters, mediators, and
16
                        similar personnel.
17
18                  iv. Contractors specifically engaged for the limited purpose of

19                      making copies of documents or organizing or processing

20                      documents, including outside vendors hired to process
21                      electronically-stored     information,    who   have   signed   the
22                      “Acknowledgment and Agreement to Be Bound” (Exhibit A).
23                   v. During their depositions, witnesses in this action to whom
24                      disclosure is reasonably necessary who have signed the
25                      “Acknowledgment and Agreement to Be Bound” (Exhibit A).
26                      Witnesses shall not retain a copy of documents containing
27                      Protected Material, except witnesses may receive a copy of all
28                      exhibits marked at their depositions in connection with review of

                                  STIPULATED PROTECTIVE ORDER
                                              - 13 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 14 of 20 Page ID #:330




 1                        the transcripts. Pages of transcribed deposition testimony or
 2                        exhibits to depositions that are designated as Protected Material
 3                        pursuant to the process set out in this Order must be separately
 4                        bound by the court reporter and may not be disclosed to anyone
 5                        except as permitted under this Order.
 6                    vi. The author or recipient of the document (but not including a
 7                        person who received the document in the course of litigation)
 8
                          who has signed the “Acknowledgment and Agreement to Be
 9
                          Bound” (Exhibit A). Such persons shall not be permitted to keep
10
                          any copies of the Protected Material.
11
                     vii. Any other person with the prior written consent of the
12
                          Designating Party or prior order of the Court, who has signed the
13
                          “Acknowledgment and Agreement to Be Bound” (Exhibit A).
14
        8.   PROTECTED           MATERIAL          SUBPOENAED            OR     ORDERED
15
             PRODUCED IN OTHER LITIGATION
16
             If a Party is served with a subpoena or a court order issued in other litigation
17
18    that compels disclosure of any information or items designated in this Action as

19    “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that

20    Party must:
21              a. promptly notify in writing the Designating Party. Such notification
22                  shall include a copy of the subpoena or court order;
23              b. promptly notify in writing the party who caused the subpoena or order
24                  to issue in the other litigation that some or all of the material covered
25                  by the subpoena or order is subject to this Protective Order. Such
26                  notification shall include a copy of this Stipulated Protective Order; and
27
28


                                    STIPULATED PROTECTIVE ORDER
                                                - 14 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 15 of 20 Page ID #:331




 1              c. cooperate with respect to all reasonable procedures sought to be
 2                 pursued by the Designating Party whose Protected Material may be
 3                 affected.
 4           If the Designating Party timely seeks a protective order, the Party served with
 5    the subpoena or court order shall not produce any information designated in this
 6    action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES
 7    ONLY” before a determination by the court from which the subpoena or order
 8
      issued, unless the Party has obtained the Designating Party’s permission. The
 9
      Designating Party shall bear the burden and expense of seeking protection in that
10
      court of its confidential material and nothing in these provisions should be construed
11
      as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
12
      directive from another court.
13
        9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14
             PRODUCED IN THIS LITIGATION
15
                a. The terms of this Order are applicable to information produced by a
16
                   Non-Party in this Action and designated as “CONFIDENTIAL” or
17
18                 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”                             Such

19                 information produced by Non-Parties in connection with this litigation

20                 is protected by the remedies and relief provided by this Order. Nothing
21                 in these provisions should be construed as prohibiting a Non-Party from
22                 seeking additional protections.
23              b. In the event that a Party is required, by a valid discovery request, to
24                 produce a Non-Party’s confidential information in its possession, and
25                 the Party is subject to an agreement with the Non-Party not to produce
26                 the Non-Party’s confidential information, then the Party shall:
27
28


                                      STIPULATED PROTECTIVE ORDER
                                                  - 15 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 16 of 20 Page ID #:332




 1                     i. promptly notify in writing the Requesting Party and the Non-
 2                        Party that some or all of the information requested is subject to a
 3                        confidentiality agreement with a Non-Party;
 4                    ii. promptly provide the Non-Party with a copy of the Stipulated
 5                        Protective Order in this Action, the relevant discovery request(s),
 6                        and a reasonably specific description of the information
 7                        requested; and
 8
                     iii. make the information requested available for inspection by the
 9
                          Non-Party, if requested.
10
                c. If the Non-Party fails to seek a protective order from this court within
11
                   14 days of receiving the notice and accompanying information, the
12
                   Receiving Party may produce the Non-Party’s confidential information
13
                   responsive to the discovery request. If the Non-Party timely seeks a
14
                   protective order, the Receiving Party shall not produce any information
15
                   in its possession or control that is subject to the confidentiality
16
                   agreement with the Non-Party before a determination by the court.
17
18                 Absent a court order to the contrary, the Non-Party shall bear the burden

19                 and expense of seeking protection in this court of its Protected Material.

20      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22    Protected Material to any person or in any circumstance not authorized under this
23    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
24    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
25    to retrieve all unauthorized copies of the Protected Material, (c) inform the person
26    or persons to whom unauthorized disclosures were made of all the terms of this
27    Order, and (d) request such person or persons to execute the “Acknowledgment and
28    Agreement to Be Bound” that is attached hereto as Exhibit A.

                                    STIPULATED PROTECTIVE ORDER
                                                - 16 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 17 of 20 Page ID #:333




 1      11. MISCELLANEOUS
 2
         11.1      Right to Further Relief.
 3
            Nothing in this Order abridges the right of any person to seek its modification
 4
      by the Court in the future.
 5
 6       11.2      Right to Assert Other Objections.
 7          By stipulating to the entry of this Protective Order no Party waives any right
 8
      it otherwise would have to object to disclosing or producing any information or item
 9
      on any ground not addressed in this Stipulated Protective Order. Similarly, no Party
10
      waives any right to object on any ground to use in evidence of any of the material
11
      covered by this Protective Order or to seek a further order of the Court with respect
12
      to the use and/or disclosure of its Protected Material at trial.
13
14       11.3      Filing Protected Material.
15          A Party that seeks to file under seal any Protected Material must comply with
16    Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to
17    a court order authorizing the sealing of the specific Protected Material at issue. If a
18    Party's request to file Protected Material under seal is denied by the court, then the
19    Receiving Party may file the information in the public record unless otherwise
20
      instructed by the court.
21
         11.4      Action by the Court.
22
23          Applications to the Court for an order relating to Protected Material shall be
24    by motion. Nothing in this Order or any action or agreement of a party under this
25    Order limits the Court’s power to make orders concerning the disclosure of
26    documents produced in discovery or at trial.
27
28


                                    STIPULATED PROTECTIVE ORDER
                                                - 17 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 18 of 20 Page ID #:334




 1      12. FINAL DISPOSITION
 2          After the final disposition of this Action, as defined in paragraph 4, within 60
 3    days of a written request by the Designating Party, each Receiving Party must return
 4    all Protected Material to the Producing Party or destroy such material. As used in
 5    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 6    summaries, and any other format reproducing or capturing any of the Protected
 7    Material. Whether the Protected Material is returned or destroyed, the Receiving
 8
      Party must submit a written certification to the Producing Party (and, if not the same
 9
      person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
10
      (by category, where appropriate) all the Protected Material that was returned or
11
      destroyed and (2)affirms that the Receiving Party has not retained any copies,
12
      abstracts, compilations, summaries or any other format reproducing or capturing any
13
      of the Protected Material. Notwithstanding this provision, Counsel are entitled to
14
      retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
15
      transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
16
      reports, attorney work product, and consultant and expert work product, even if such
17
18    materials contain Protected Material. Any such archival copies that contain or

19    constitute Protected Material remain subject to this Protective Order as set forth in

20    Section 4 (DURATION).
21      13. SIGNATURES
22          This Order shall take effect when entered by the Court and shall be binding
23    upon all counsel of record and their law firms, the Parties, and persons made subject
24    to this Order by its terms. Any violation of this Order may be punished by any and
25    all appropriate measures including, without limitation, contempt proceedings and/or
26    monetary sanctions.
27    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
28


                                    STIPULATED PROTECTIVE ORDER
                                                - 18 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 19 of 20 Page ID #:335




 1    DATED: January 20, 2021                 SEDDIGH ARBETTER LLP

 2
 3                                            By: /s/ Alicia M. Veglia                 .
                                                   Alicia M. Veglia
 4                                                 Frank Seddigh
 5
                                              Attorneys for Defendant
 6
                                              Herbert D. Buttercup L.P.
 7
 8    DATED: January 20, 2021                 BLAKELEY LLP
 9
10
                                              By: /s/ Sean J. Lowe                     .
11                                                   Scott E. Blakeley
12                                                    Sean J. Lowe
13
                                              Attorneys for Plaintiff
14                                            Sherrill Furniture Company
15
16          Pursuant to L.R. 5-4.3.4(a)(2)(i), I attest that all other signatories listed, and
17    on whose behalf this filing is submitted, concur in the filing’s content and have
18    authorized the filing.
19    DATED: January 20, 2021
20                                                            /s/ Sean J. Lowe                   .
21                                                                        Sean J. Lowe

22
23    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

24
25            1/25/21
      DATED:________________________
26
27    _____________________________________
28    United States District/Magistrate
                    xxxxxx              Judge


                                    STIPULATED PROTECTIVE ORDER
                                                - 19 -
     Case 2:20-cv-06801-FLA-JEM Document 24 Filed 01/25/21 Page 20 of 20 Page ID #:336




 1                                         EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4    I,   _____________________________            [print   or    type   full   name],   of
 5    ____________________________________________ [print or type full address],
 6    declare under penalty of perjury that I have read in its entirety and understand the
 7    Stipulated Protective Order that was issued by the United States District Court for
 8
      the Central District of California on ___________________[date] in the case of
 9
      Sherrill Furniture Company v. Herbert D. Buttercup, L.P., Case No.: 2:20-cv-06801.
10
      I agree to comply with and to be bound by all the terms of this Stipulated Protective
11
      Order and I understand and acknowledge that failure to so comply could expose me
12
      to sanctions and punishment in the nature of contempt. I solemnly promise that I will
13
      not disclose in any manner any information or item that is subject to this Stipulated
14
      Protective Order to any person or entity except in strict compliance with the
15
      provisions of this Order.
16
            I further agree to submit to the jurisdiction of the United States District Court
17
18    for the Central District of California for the purpose of enforcing the terms of this

19    Stipulated Protective Order, even if such enforcement proceedings occur after

20    termination of this action. I hereby appoint __________________________ [print
21    or type full name] of _______________________________________ [print or type
22    full address and telephone number] as my California agent for service of process in
23    connection with this action or any proceedings related to enforcement of this
24    Stipulated Protective Order.
25    Date: ______________________________________
26    City and State where sworn and signed: _________________________________
27    Printed name: _______________________________
28    Signature: __________________________________

                                     STIPULATED PROTECTIVE ORDER
                                                 - 20 -
